The plaintiff in error was convicted in the county court of Pawnee county of a violation of the prohibition law and sentenced to serve a term of sixty days in the county jail and to pay a fine of fifty dollars. The judgment and sentence was entered on April 1, 1911. No brief has been filed. The Attorney General has filed a motion to affirm for failure to prosecute the appeal. For the reason stated the judgment of the county court of Pawnee county is hereby affirmed and the cause remanded thereto with direction to enforce its judgment therein. *Page 695